— It does not appear in this case that any question was made upon the plea of the statute of limitations, nor what were the declarations of the plaintiff in 1824. There is a reference to those declarations as stated in the case of the same plaintiff against Nicholson, but none such are discovered in that record. The Court is therefore at a loss to understand the question intended to be submitted to us. But as the same questions upon the construction of the will and the assent of the executor necessarily arose, in this as in the other cases, a new trial must on those grounds be awarded. *Page 214 
(261)